Citation Nr: 1529756	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to October 25, 2011, and in excess of 20 percent from October 25, 2011, forward, for chronic lumbosacral strain with associated mild facet hypertrophy (low back disability).

2. Entitlement to a disability rating in excess of 10 percent prior to June 7, 2010 and in excess of 30 percent from August 1, 2011, forward, for traumatic arthritis of the right knee, status post torn medial meniscus, postoperative meniscectomy, patella shaving, and status post total knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied entitlement to a rating in excess of 10 percent under Diagnostic Code (DC) 5260 for traumatic arthritis of the right knee, status post torn medial meniscus, postoperative meniscectomy, and patella shaving.  The RO also denied entitlement to a rating in excess of 10 percent for lumbosacral strain.

Thereafter, the Veteran underwent a total right knee replacement.  Accordingly, in September 2010 the RO assigned a 100 percent schedular rating under DC 5055 for his right knee disability effective from June 7, 2010 to July 31, 2011.  A 30 percent rating was then assigned under that same code from August 1, 2011, forward.  

In December 2012, the RO increased the Veteran's rating for a low back disability from 10 to 20 percent, effective October 25, 2011.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for increased disability ratings for a service-connected low back disability and a service-connected right knee disability are remanded for further development, to include a new VA examination.

The Veteran states that his most recent VA examination, performed in December 2011, does not account for the severity of his low back and right knee symptoms.  June 2015 Appellant's Brief (alleging forward flexion of the thoracolumbar spine limited to 30 degrees or less and severe right knee pain).  The medical evidence documents possible worsening back pain beginning in February 2011.  See July & August 2012 Private Medical Records (PMRs); November 2013 VA Medical Records (VAMRs).  Similarly, the lay evidence suggests that the Veteran's low back pain has become "more intense" and more limiting since the December 2011 VA examination.  August 2012 Statements by Veteran's Wife and Son.  The lay evidence also suggests that the Veteran's right knee pain has become exacerbated to the extent that that he can no longer engage in physical activities such as playing golf or walk for any distance).  August 2012 Statement (Wife) (reporting that the Veteran cannot walk a city block without experiencing severe pain in his right leg).  

The possible worsening of the Veteran's service-connected low back and right knee disabilities combined with the length of time since his last orthopedic examination-three and a half years-warrants a new VA examination to determine the present severity of these service-connected disabilities.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."), Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous VA examination because a 23-month-old examination was too remote in time to adequately decide the issue of an increased rating).

The case is REMANDED for the following actions:

1. Make arrangement to obtain the Veteran's VA treatment records, dated from June 2014 onwards, and associate them with the claims file.

2. Then, schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected low back and right knee disabilities.  The entire claims file, to include a copy of this REMAND, must be made available to the examiners, who must note its review.  The examiners must complete the appropriate Disability Benefits Questionnaires (DBQs) for each of the Veteran's service-connected disabilities.

3. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




